NO. 07-09-0152-CR
                                  NO. 07-09-0153-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                               SEPTEMBER 11, 2009
                          _____________________________

                              JOHN BROWN GRIFFITH,

                                                              Appellant

                                            v.

                               THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

               FROM THE 31ST DISTRICT COURT OF GRAY COUNTY;

             NOS. 7300 and 7301; HON. STEVEN EMMERT, PRESIDING
                      _______________________________

                                    Opinion
                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant John Brown Griffith appeals from the trial court’s judgments adjudicating

him guilty of the offenses of indecency with a child and sentencing him to twenty years in

prison. Appellant had pled guilty to the original charges and was placed on probation in

March of 2007. The State filed a motion to proceed with his adjudication of guilt because

he purportedly violated that term of his probation barring him from “frequent[ing] areas

where children congregate.” The provision was violated, according to the State, when he
visited the Lovett Library on January 12, 2008. The trial court found the allegation to be

true and adjudicated appellant guilty of indecency with a child. Appellant contends on

appeal that the evidence is factually insufficient because the State proved that he visited

the library only one time, and doing so one time does not fall within the ambit of “frequent.”

We agree and reverse the judgments.

        We initially note that a typical factual sufficiency review is inapplicable to a

revocation appeal. Cherry v. State, 215 S.W.3d 917, 919 (Tex. App.–Fort Worth 2007, pet.

ref’d). Instead, the decision is reviewed under the standard of abused discretion. Wilkins

v. State, 279 S.W.3d 701, 703-04 (Tex. App.–Amarillo 2007, no pet.).                            And when

determining if the trial court abused its discretion, we view the evidence and inferences

therefrom in a light most favorable to the trial court’s decision. Id. at 704. On the other

hand, decisions implicating questions of law do not receive similar deference.

        Next, the only condition of appellant’s community supervision which he allegedly

violated required that he “not frequent areas where children congregate such as: fast food

establishments, parks, playgrounds, sites of school functions, shopping malls, video

arcades, or skating rinks . . . .” As previously mentioned, appellant breached this

restriction, according to the State, by entering the Lovett Library on January 12, 2008. So,

disposition of this appeal is dependent upon the meaning of “frequent.” According to

appellant, the word connotes multiple instances, as opposed to one, and because the

State failed to prove that he went to the library on more than one occasion after being

placed on probation, it failed to satisfy its burden of proof.1

        1
         The record contains evidence that appellant had entered the library on other occasions. However,
when he did so went unm entioned. And because those instances m ay or m ay not have occurred before the
conditions of probation were im posed, they constitute no evidence of his violating those conditions. In other
words, until the State proves when they happened, one cannot conclude that they happened after appellant
was obligated to abide by the restriction.

                                                      2
       Appellant’s position is supported by case law. For instance, in Stovall v. State, 683
S.W.2d 891 (Tex. App.–Fort Worth 1985, pet. ref’d), the court was asked to determine

whether a one time appearance in a bar violated a term of probation directing Stovall

against “frequenting” places where alcoholic beverages were sold. The court held that it

did not. Id. at 893. It so ruled due to the common meaning of the word. According to it,

“frequent” encompassed “an event that happen[ed] more than one time or more than a

single occurrence.” Id. That interpretation also happens to comport with the one found in

the Merriam-Webster Collegiate Dictionary, wherein the word is interpreted as meaning “to

associate with, be in, or resort to often or habitually.” MERRIAM -W EBSTER ’S COLLEGIATE

DICTIONARY 500 (11th ed. 2003) (emphasis added). The Stovall court held that a single

episode of being in a bar could not support the revocation of Stovall’s probation. Id. We

see no reason to deviate from this precedent and the plain meaning assigned to the word

“frequent.”

       Nonetheless, the State proposed that because appellant, during this one episode,

not only entered the library to use a computer located across from a 15-year-old girl but

also sat next to stairs which led to a children’s area upstairs, his actions showed multiple

instances of his being where kids congregate. We find the argument interesting though

unpersuasive. If accepted, it would also support the notion that with each step appellant

took towards the computer and stairwell, he committed additional violations since with each

step he was geographically in a different place in relation to the children. Reason counsels

against splitting hairs so finely. Indeed, the Stovall court focused on the episode or event

as a whole as opposed to instances of conduct within the event to assess the existence



                                             3
of a potential violation. More importantly, the condition before us itself defined the

geographic scope contemplated by the word “area” when it added “fast food

establishments, parks, playgrounds, sites of school functions, shopping malls, video

arcades, or skating rinks” as examples of the restricted areas. Viewed through the lens of

ejusdem generis, see Thomas v. State, 65 S.W.3d 38, 41 (Tex. Crim. App. 2001) (defining

the principle as one interpreting general words that follow an enumeration of particular or

specific things by confining the meaning of the general words to things of the same kind),

those examples describe a location in general or as a whole, not specific parts of the

whole. So we cannot say that the State’s position accurately interpreted the restriction.

In view of this, we opt not to construe the restriction here in a way different than what was

encompassed within the plain meaning of the words actually used.

       In sum, the State failed to prove that appellant “frequent[ed]” a place where children

congregated by simply showing that he was once in a library after being extended

community supervision. Thus, we reverse the judgments adjudicating appellant’s guilt and

dismiss the motions to proceed with the adjudication of guilt. See Garcia v. State, 571
S.W.2d 896, 900 (Tex. Crim. App. 1978) (reversing judgment and dismissing motion to

revoke).

                                                        Brian Quinn
                                                        Chief Justice

Publish.




                                             4